          Case 4:21-cv-00043-SBJ Document 25 Filed 08/02/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION

 DENVER FOOTE,
                                                       Case No. 4:21-cv-00043
 Plaintiff,
                                                      MOTION FOR
 vs.                                                  STIPULATED PROTECTIVE ORDER

 JOHN DOE 1-4; CLARK ALLEN,
 ERNESTO ESCOBAR HERNANDEZ;
 JEFFREY GEORGE, DANA WINGERT;
 and the CITY OF DES MOINES, IOWA,

 Defendants.
      COME NOW, the Defendants, and move the Court for entry of the parties’ Stipulated

Protective Order, and in further support thereof, the state as follows:

        The parties agree that a Protective Order is appropriate to facilitate document production and

other discovery efforts under the Federal Rules of Civil Procedure because documents and

information containing confidential and/or sensitive information, is likely to be disclosed or produced

during the course of discovery in this litigation.

        To protect the respective interests of the parties and to facilitate the progress of discovery in

this case, the parties agree that a Stipulated Protective Order should issue.

        The parties hereby submit a proposed Stipulated Protective Order in which the parties

entirely agree upon the terms and hereby respectfully request that the Court enter the attached

proposed scheduling order.

        WHEREFORE, it is requested that this Court grant this motion and enter the parties proposed

Stipulated Protective Order.

                                                 Respectfully Submitted,


                                                  /s/Michelle Mackel-Wiederanders
                                                 Michelle Mackel-Wiederanders
          Case 4:21-cv-00043-SBJ Document 25 Filed 08/02/21 Page 2 of 2




                                              Assistant City Attorney
                                              400 Robert D. Ray Drive
                                              Des Moines, IA 50309-1891
                                              Telephone: 515-283-4537
                                              E-Mail: MRMackel@dmgov.org
                                              ASSISTANT CITY ATTORNEY



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 2, 2021, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system:




                                                        /s/Michelle Mackel-Wiederanders
                                                     Michelle Mackel-Wiederanders
                                                     Assistant City Attorney
